 FEDERAL PACIFIC ELECTRIC COMPANYFederal Pacific Electric CompanyandInternationalBrotherhood of ElectricalWorkers,AFL-CIO.Cases 11-CA-4171, 11-CA-4177, and 11-CA-4197February 28, 1972DECISION AND ORDERBY CHAIRMAN AND MEMBERS FANNING ANDKENNEDYOn September 30, 1971, Trial Examiner Benjamin A.Theeman issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order, as herein modified.1.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act bythreatening and interrogating employees, and creatingthe impression of surveillance.2.We also agree with the Trial Examiner's findingthat Respondent discharged employee Walter Lane inviolation of Section 8(a)(3) and (1) of the Act. We find,however, contrary to the Trial Examiner, for reasonsset forth below, that Respondent did not violate Section8(a)(3) and (1) by discharging employee Richard Fox.Richard Fox, a probationary employee, had beenactive in the Union. The Respondent knew that Foxwas an active union adherent and in fact some of theviolations of Section 8(a)(1) were directed at him. How-ever, the record also establishes that Fox received twovalid written warnings on March 6, 1970, for violatinga company rule against solicitation of which he waswell aware, and for making an avoidable on-the-jobmistake which was potentially costly to Respondent.On the next working day, March 9, Fox became em-broiled in a controversy over calling a fellow employeean abusive name. When asked about the incident, Foxgot into an argument with his supervisor, sarcasticallycalled him "a great god," and in mock gesture, boweddown to him. It was at this point that Supervisor Ma-landes reported the incident to Carter, the industrialrelations manager, who then discharged Fox.In our view, the insubordination manifested by Fox,when coupled with the written warnings on the previ-ous working day, and the fact that Fox was a proba-tionary employee, provided ample justification for hisdischarge.While we recognize that Fox was known tohave been active in the Union and that the Respondent195 NLRB No. 116609may well have welcomed the opportunity of dispensingwith his services, neither Fox's activities nor Respond-ent's attitude toward him justified Fox's misconduct,which we are convinced was the controlling reason forhis discharge.Accordingly, we find that Fox's dis-charge was for cause and dismiss the allegation of thecomplaint related thereto.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, as modified below, and hereby or-ders that the Respondent, Federal Pacific ElectricCompany, Albermarle, North Carolina, its officers,agents, successors,and assigns, shall take the action setforth in the Trial Examiner's recommended Order.1.Delete paragraph 2(a), 2(b), and 2(c) and substi-tute therefor the following:"(a) Offer to Walter Lane immediate and full rein-statement to his former job or, if it no longer exists, toa substantially equivalent position without prejudice tohis seniority or other rights and privileges, and makehim whole in the manner set forth in the section of thisDecision entitled `The Remedy.'"(b)Notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of his right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order."2.Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Federal PacificElectric Company, have violated the National LaborRelations Act, and we have been ordered to post thisnotice.The National Labor Relations Act gives you, as em-ployees, certain rights, including the right to self-organization; to form, join, or help unions; and to bar- 610DECISIONSOF NATIONALLABOR RELATIONS BOARDgain collectively through a representative of your ownchoosing.Accordingly,we give you these assurances:WE WILL NOTtry to discourage you from be-coming or,being a member of International Broth-erhood of Electrical Workers,AFL-CIO, or anyother union,by discharging any employee or inany other manner discriminating against our em-ployees in regard to hire or tenure of employmentor any other term or condition of employmentbecause of their union membership or activities.WE WILL NOTthreaten any of our employeeswith discharge because of their union membershipor activity.WE WILL NOTcreate an impression among ouremployees that their union activities are undersurveillance.WE WILLoffer Walter Lane his former job or,if this job no longer exists,a substantially equiva-lent position,without prejudice to his seniority'orother rights and privileges,and make him wholefor any loss of pay,with 6-percent interest, he mayhave suffered as a result of our discriminationagainst him.All our employees are free to become or remain, orrefrain from becoming or remaining,members of anylabor organization.FEDERAL PACIFICELECTRIC COMPANY(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1624Wachovia Building, 301 North MainStreet,Winston-Salem, North Carolina 27101, Tele-phone 919-723-9211, Extension 360.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Trial Examiner: The complaint'as amended at the hearing alleges that Federal Pacific ElectricCompany, (Respondent),, by (a) threatening employees if theyjoined or engaged in union activities, (b) creating an impres-sion of surveillance of its employees' union activities, (c) in-terrogating employees about their,union activities, and (d)unlawfully discharging Walter Lane, Richard Fox, and Jea-nette Lowder has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, 29 U.S.C. Sec.151,et seq.(theAct). Respondent ,denies the unfair laborpractices but admits the discharges.A hearing was held after due notice before me the dulydesignated Trial Examiner on April 19, 20, and 21, 1971, inAlbermarle, North Carolina. All parties appeared and wererepresented by counsel. They were given full opprotunity toparticipate, adduce evidence, examine and cross-examine wit-nesses,and argue orally. Respondent and counsel for theGeneral Counsel submitted briefs which have been fully con-sidered.Upon the entire record in the proceeding and from myobservation of the witnesses, I make the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTRespondent is a Delaware corporation engaged in themanufacture of low voltage distribution equipment with aplant located at Albermarle, North Carolina. During the yearpreceding June 1970, which year is a representative period ofits operations, Respondent at its Albemarle plant receivedraw materials valued in excess of $50,000 directly from pointslocated outside North Carolina. During the same period,Respondent manufactured, sold, and shipped from the Al-bemarle plant directly to points outside North Carolinafinished products valued in excess of $50,000.It is found that Respondent is and has been an employerengaged incommerce within themeaningof Section 2(6) and(7) of the Act.II.THE UNIONInternationalBrotherhoodof ElectricalWorkers, AFL-CIO, isa labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are sufficiently set forth in the Statement of theCase above.'The cases were consolidated for hearing. A consolidated complaint wasissued on June 9,1970. The charge in Case 1I-CA-4171 was filed on March9, 1970, a first amended charge on July 22, 1970, and a second amendedcharge on April 14,1971; in Case'11-CA-4177 on March 11, 1970, and inCase 11-CA-4197 on March 26, 1970, and an amended charge onJuly 22,1970. At the hearing, the complaint was amended among other things toeliminateall allegationsas to William Kenneth Rodgers and Michael Loflinas alleged 8(a)(3) discharged employees. The charges were filed by Interna-tional Brotherhood of Electrical Workers, AFL-CIO (the Union). FEDERAL PACIFIC ELECTRIC COMPANY611B.The Credibility of WitnessesThe determination of the facts herein has been difficult.The unraveling of the tangled skein due to the many conflictsin testimony has been painstakingly done. In many instances,a resolution of credibility of witnesses was required. Thetestimony of Fox has been credited over that of Pollock withregard to the conversation about union activity. In otherinstancesFox's testimony has not been credited. The reasonsfor the differences have been stated where necessary. Lanewas found to be, a credible witness. In most matters Lowderhas not been credited, except in relation to Privette's state-ment concerning union activities. In making these credibilitydeterminations the pertinent testimony of all witnesses hasbeen considered as well as their demeanor. In addition, incon-sistencies and conflicting evidence were considered. The ab-sence of a statement of resolution of a conflict in specifictestimony or of an analysis of such testimony does not meanthat such did not occur. SeeBishop and Malco, Inc., d/b/aWalker's,159 NLRB 1159, 1161. To the extent that a witnessis credited only in part, it is done upon the evidentiary rulethat it is not uncommon "to believe some and not all" ; of awitness' testimony.N.L.R.B. v. Universal Camera Corpora-tion,179 F.2d 749, 754 (C.A. 2).C. BackgroundRespondent, at its grounds in Albermarle, has two plants:the plastics plant and the assembly plant where the action inthis proceeding took place.' In the plastics plant there wereemployees known as "molders" and "material handlers."'Molders molded electrical parts by putting "preform," a typeof crude plastic, into a machine, which molded and stampedout an electrical part. The molder stacked the completedparts in boxes at his machine. Material handlers brought thepreform to the molders. This was their primary function.Material handlers also supplied the molder with other itemssuch as plastic dust, inserts to go into parts, boxes to put partsin, etc.' Production stops when the mold machine is out ofpreform, plastic dust, or some other item. In the assemblyplant employees assembled and packed' finished items forshipment. One of these items was a wall thermostat.According to the manner in which Respondent classifiedthe job, employees were paid regular hourly wages or werepaid on incentive (also known as rated) pay.' Material han-dlers received an hourly wage; molders and packers receivedincentive pay.The following persons are admittedly supervisors: Jack A.Carter,manager of industrial relations; Irving Pollock,manager, plastics plant;William Privette, foreman, instru-ments;Wesley Melandes, foreman, plastics; and Cecil Al-mond, foreman, plastics. They are alleged to have committedunfair labor practices between the period of about February10 and March 23, 1970.3Respondent employs about 600 people The record does not show thenumber of departments or of employees involved in the campaign.'Fox and Lane were material handlers.°See third par., sec. C, below for a detailed account of the handler'sduties.6Lowder was a packer.6When employees received incentive or rated pay they were known tobe "on production."D. The Union CampaignThe Union started an activeorganizingcampaign of Re-spondent's employees in February 1970.' About February 8,an organizer of the Union met with Irving J. Pollock,managerof the plastics department. He told Pollock theUnion wasgoingto organize the plant. About February 10,the employees of Respondent were addressed by John De-Torre, general manager of Respondent. He stated the Com-pany's position with regard to the Union.' In February, threeunion meetings took place, at least one of which was attendedby 40 to 45 of Respondent's employees. In mid-February1970, the Union distributed sheets among the employees tobe signed which stated that the signers became members ofa voluntary organizing committee.' During the last week ofFebruary, the Union distributed union buttons which manyof the employees wore while at work thereafter. By February28, 46 employees signed up as voluntary organizers. OnMarch 1, 1970, the Union sent a letter to Respondent notify-ing itof the union organization and enclosing the signedsheets.On March 3, Respondent posted a notice in each ofthe two plantslistingthe names of the employees of that plantwho had become organizers.10 The notice continued with thefollowing statements showing Respondent's opposition to theUnion:You can be sure that no employee will ever receive anyspecial or preferred treatment by this company becausethey are involved in any union activity or are placed onany type of committee.You may be asked tosigna union card by some unionorganizer. The organizer may say it is "just to get anelection." This is highly misleading!If the union getsenough cards signed, the union doesn't have to ask for anelection.It isa common union trick nowadays for theunionorganizers to give these cards to the company andask the company to look at the signatures. Then they sayno election is necessary, because the cards say you havealready "authorized" the union to "represent" you.Don't signa unioncard-because if you do, you couldlose your right to a secret ballot election. Don't give upyour right to hear both sides and then vote in secret. Youneed to understand the many bad, things about giving upyour rights to some outside union organizer.Fox was discharged on March 9; Lane on March 6;" andLowder on March 23. Each employee attended union meet-ings,wore union buttons, and signed authorization cards.Lane and Lowder were 2 of about,12 to 15 employees whoprocured the signatures of other employees on cards andturned the signed cards in to the Union.'InAugust 1969 a meeting between a union organizer and about fiveemployees occurred, but there is no evidence of any continuing activityafterwardBWhat he said is not in the record. There is no question that Respondentwas opposedto the Union'The Union had issued instructions to the employees that union activi-ties should not take place during working hours but during coffee and lunchbreaks and before and after working hours. Employees were aware of Re-spondent's policy of no union solicitation during working hours'°There were 13 in the assembly plant including Lowder, and 29 in theplastics plant including Fox and Lane.11Michael Loftin, another voluntary organizer, was discharged aboutMarch 6. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDE. Interrogation, of Threats to Employees and Creation ofImpression of Surveillance1.Carter warns Thompson about union activity at theplantEdward Thompsonwas anautomatic machine operatoremployed by RespondentsinceAugust 20, 1966. He left onJanuary 15, 1971.On February 13, 1970, he went on medical leave and wasoperated on for a hernia on February 15, 1970. He left thehospital 5 days later. His claim for workmen's compensationin connectionwith the hernia was denied. About March 10,he came to the plant to discuss with Carter the fact that hewas not receiving workmen's compensation.'2 During theconversation, Thompson mentioned that it looks "like theUnion ismoving inon y'all over here." The conversationcontinued as follows:A. He says, "Yeah," he says, "They are, but we'regonnagive'em hell." And I says, "Well, you havent' gottoo much to worry about. You got a lot of old people inhere, that I wouldn't think would be signing cards orgetting cardssigned.Q. Then precisely what did he say?A. He said, "Well, the biggest problem we have, wegot so manyniggers,"he said, "and they every onesigned a damn card."Q. Then what was said, if anything?A. And then a few words in between, and he says,"Well, we have a list of the names of the organizers," andhe said, "We're going to get rid of every one of them."Says, "We have ways to do it." Said, "Some of 'em maycost us, but we're gonna get rid of 'em."Thompson is credited and Carter's denial isnot credited.Respondentarguesin it brief that Thompson's credibility wasweakened because of the following testimony brought out oncross:A. I was the first to mention the Union.Q. Okay. And did you make the statement to Mr.Carter that you didn't want to have anything to do withthe Union?A. I told Mr. Carter that-I didn't make the state-ment that I didn't want to have anything to do with theUnion; I said if it comes to the place where I have theproblem of fighting for a job, me and my wife'll be mov-ing out.The Examiner fails to understand how or why Thomp-sons'sfailure on direct to make the statement beginning "ifitcomes etc." weakens Thompson's credibility. On directThompson admitted he opened the subject dealing with theUnion.2.Pollock threatens FoxPollock became friendly with Fox after Fox was employedby Respondent. In January 1970 they discussed various mat-ters including union activities. Fox made known then that hewas prounion. These discussions continued after the unioncampaign started and the Union and its campaign were dis-11Carter is not credited when he testified that this conversation occurredspecifically on March 24. Any corrobative effect that may be intended bythe submission in evidence of Respondent's employees status notice dealingwith Thompsonis also notcredited. The status notice shows that on March24 Thompson went back to work. Thompson credibly testified he was in thehospital 5 days after the operation The visit "was on into March.Somewhere around the tenth, maybe..."The purpose of the visit in ques-tion, as admitted by Carter, was to discuss the fact that Thompson was notreceiving workmen's compensation The record shows that that item plusthe union activity in the plant were the items discussed.cussed.13 The conversations.were as follows: (1) About Febru-ary 6, Pollock told Fox that he had met McInnis (the unionorganizer) the night before and was not impressed by him. (2)Pollock told Fox that the employees who favored unions were"college kids and young -blacks."t (3) About February 14,Pollock told Fox that there was nothing to stop Respondentfromclosingthe plant down and moving,to Puerto Rico if theUnion came in. Specifically, Pollock said that G. E. made thatmove when it was bothered by the Union. Pollock stated"maybe it wouldn't be so bad to go to Puerto Rico." (4)About February 15, Pollock told Fox that he knew who hadattended the union meeting the previous day and that at leastthree people came to him and told him what went on. Aboutthe same time Pollock asked Fox for a union card., (5) Re-spondent was considering Fox as material for a foreman's orinspector's job. About mid February, Pollock told Fox thathe ought to watch his step "and play it cool if I expected toget the foreman's job or the inspector's job." Pollock also saidthat Carter had told him to break off relations with Fox,referring to the latter as "the long-haired boy in the plant."Pollock informed Fox that he had told Carter that he wasgetting information from Fox and Carter should leave himalone.(6) About February 19, Pollock asked Fox "how come[he] didn't go to the Union meeting the night before." Foxanswered that he didn't cut work for that purpose. Pollocksaid that he knew who was there and what happened. (7)About February 20, Pollock told Fox he knew who the ringleaders of the union, activities were and named three of theemployees. (8) 'About February 29 Pollock told Fox thatthere were 43 employees at the last union meeting and "10of them were his."It is found on the reocrd as a whole that Pollocks' state-ments to Fox set out in (3) and (5) above constitute threats,and his statements set out in (4), (6), (7) and (8) advised Foxthat Respondent knew of the union activities of its employeesand created an impression of surveillance. Such threats andimpressions of surveillance are coercive in violation of Section8(a)(1) of the Act.3.Privette threatens LowderIn the packing department, Privette on several occasionsthreatened Lowder because of her union activities: (1) In thelast week of February 1970, Lowder startedto wear her unionbutton in the plant. Privette noticed it and told her tht she"had better not wear it in the plant"; (2) on another occasion,Privette told Lowder that the ladies who wear buttons "hadbettter look around and see how hard it is to,find jobs"; and(3) after the union campaign started, Privette stated "theplant would close down before they's ever let the Union comein.,,Each of these statements constitutes a threat and is foundto be coercive in violation of Section 8(a)(1) of the Act.F. Richard E. Fox1.BackgroundRichard E. Fox was employed by Respondent in the plas-tics plant from December 31, 1969, to March 9, 1970, whenhe was discharged "for misconduct connected with hiswork." It is found that Fox was discharged for his unionactivities in violation of Section 8(a)(3) of the Act.13Pollockadmittedthat he held many discussions with Fox but deniedmaking threats and the statements creating the impression of surveillancehereafter listed Fox is credited FEDERAL PACIFIC ELECTRIC COMPANY613When first employed Fox was given a handbook to readentitled "Your Information Manual." Pages 5 and 6' con-tained a paragraph entitled "Service Tenure." The latterstated in part, "The first six (6) months of employment isdeemed to be probationary.... During this trial period youremployment may be severed at any time." Fox admitted thathe had received a copy- of the manual and had read it. Hetestified he did not recall that the manual said anything aboutprobation but "It might've." It is found that at all times whilein the employ of Respondent Fox knew he was on probation.All during the time he was employed he was a studentattending Pheiffer College -in Albemarle with expectations ofgraduating in May 1970. He became a molder when hired andabout a month later as hereinafter discussed became amaterial handler. He worked on the second shift from 4 p.m.to 12 midnight.14 His foreman at first was Wes Malandes andlater Cecil Almond. Both of the latter reportedtoManagerIrving Pollock.2.Fox's union activitiesOn or about February 15, Fox signed a union card. Heattended two union meetings in February. About February 20he signed one of .the committee sheets as a voluntary organ-izer and his name appeared on the list posted by Respondenton March 3, 1970, on the bulletin board of the plastics plant.About the same time Fox started wearing a union button. Hisunion activities were known to Respondent.3.Respondent considered Fox supervisory material andgave him privilegesIn January 1970, Harvey Marcus, chief inspector, qualitycontrol, at Pollock's suggestion interviewed Fox as a candi-date for an inspector's, job. At Marcus' request, Fox took atest required by Respondent of all candidates. He passed thetest on February 3, 1970. Some time afterward, Fox was toldthat he would be considered for an inspector's job." Pollock,at different times when talking to Fox, told Fox that hequalified for a foreman's job. -Fox changed his job from molder to material handler aftera conversation with Foreman Almond. Almond advised Foxthat a handler is not always occupied; that there would bespare time between servicing the molders; that if he broughthis books to the plant he could read and do his college work.On March 3, when the lists of the unionorganizing commit-tee were posted, Almond countermanded these instructions.He told Fox that reading and studying in the plant were tocease; that Fox was not allowed to speak to anyone; and thatwhen not performing a specific task he was to stand next toAlmond's desk.l6" The material handler came in from 15 to 30 minutes before the shiftstarted to supply the machines with preform (plastic powder) so that themachines were ready to operate when the molders anved at 4.1'Fox testified that he was offered an inspector's job in February. Re-spondent asserts there was no inspector's job available then and no inspec-tor's job was offered Fox. That Fox was refused a promotion because of hisunion activities is not alleged as a violation of the Act. Accordingly, it is notconsidered necessary to resolve this point. It is sufficient for the purposesof this decision that Respondent thought well enough of Fox and hiscapabilities to consider him a candidate for promotion16Almond denied he gave permission and-rescinded it. He is not cred-ited Respondent offered testimony of several witnesses that they did not seeFox do college work on the job. The significant fact is that Fox was givena privilege which was then taken away from him because of his unionactivities.4.Fox asks Tucker to join the UnionTucker was a molder in the plastics department." He wasopposed to the Union. About March 3, Fox approachedTucker during working hoursand asked him, "Why don'tyou sign a union card." The first time was 10 p.m., the secondat 10:20, and the third at 11:30.11 On each occasion Tuckeranswered "I'm not interested." The third time, Fox re-sponded "Anybody that doesn't sign a union card is sixtyyears old and a rat fink."" Fox admitted that he was awareof the company policy "that you could not solicit for theUnion when you are supposed to be working."On March 6, 3 days later, Tucker reported the above eventsto Foreman Almond.20 The latter wrote out a warning slipcharging Fox with "Soliciting workers for union activitiesduring working hours: 3/3/70-10:00, 10:20 and 11:30." Foxrefused to sign the slip telling Almond "this I did not do."Almond testified that before he wrote up the warning hespoke to Fox, "asked him had he solicited," mentioned Tuck-er's name and "gave him the times";-and that Fox replied hehad not done so. Fox in his testimony states "When I wentto work on March 6 ... Cecil Almond...gave me a piece ofpaper to sign. I read it over and it said something aboutsoliciting Union activities during working hours. I told himthis I did not do, so I refused to sign the warning slip." Foxfurther states Almond said nothing, "He just gave me thepiece of paper."On cross-examination Fox admitted that he was aware thatthe warning stated that he had solicited for the Union onthree occasions.Yet, he asserted that he asked Almond- forno particulars with regard to these occasions, nor did herequest the name or names of the people he was alleged tohave solicited. It is concluded that Fox under these circum-stances is not credited and that Fox knew what Almond wastalking about when he presented the warning to him. It wouldhave been the reasonable thing for Fox to inquire for someparticulars when so vaguely accused. The foregoing conclu-sion is strengthened by the events of March 9, the day ofFox's discharge. According to Fox, in his interview withPollock, the latter mentioned the solicitation warning slip.Fox replied "I didn't do it, so I didn't sign it.... You knowitwas a frameup." Here again it is not considered reasonablethat Fox should refer to a "frameup" without knowledge ofthe particulars constituting the "frame. 1121Fox did not specifically deny at the hearing that he hadsolicited Tucker to sign a union card or that he made the "ratfink" comment. Nor are the denials made to Almond andCarter of the general statements contained in the warningconsidered such specific denial. Accordingly, on the record asa whole, it is found that Fox addressed Tucker three times onMarch 3, 1970, as stated above. Further it is found that theconversation constituted solicitation during-working hours tojoin the Union.11Tucker, when he testified at thehearing, wasnot employed by Re-spondent-18Breaktime on this shift was 10:30 p.m.for 8 minutes." It is concluded from observation of Fox and' Tucker that during thetime they were employed by Respondent they were not friendly; thereexisted an antagonism between there; and they tended to "ride" each otherThis antipathy played a part in this episode and the "s.o.b." episode dis-cussed in subsection 6 of this section.11No special significance is attached to the fact that a 3-day lapse oc-curred.31No weight is given to General Counsel's assertion that Fox did notknow until the day of the hearing that Tucker was the person involved. 614DECISIONS,OF NATIONAL LABOR RELATIONS BOARD5. Fox spills the preformOn March-6, Almondissuedanother written warning toFox. The events leading to this.warning, are as follows: About8 p.m. on March 6, Fox filled up one of the automatic ma-chines with preform material. No bucket was placed underthe overflow chute with the result that the preform materialspilled on'the floor. Almond made'out the warning slip read-ing, "Did not place barrel- under powder overflow spout,'operator has enough experience on job to know this .1112 Foxraised noobjections and signed the warning slip.6.Fox is dischargedThere are conflicts in the testimony of the persons whotestified to the events of March 9 leading to the discharge ofFox. As, already stated, the resolution of the conflicts in-cluded consideration of the demeanor of the witnesses andrequired a detailed study of the testimony. On the basis of theforegoing and on the record as a whole, it is concluded thatthe events of that day occurred in the- following manner: -On March 9, Fox came to work -early. He first spoke toPollock and the two previous warnings came up in the con-versation. Pollock placed great emphasis on the "union solici-tation" warning and depreciated the "plastic overflow" warn-ing.23Fox also saw Marcus who, told him he didn't knowwhether he'd be able to give Fox the inspector's job becauseRespondent was cutting back.When Fox reported to work he found out that Wes Ma-landes was substituting as foreman for Almond who wasaway that day. Malandes commented on Fox' union button.Fox started filling the machines with preform when Tuckertold him to get him some boxes. Fox told Tucker he wouldget him some boxes when he gave them to everybody else butfirst he had to put, the preform up?' Tucker reported thisaction to Malandes who ordered Fox to give Tucker boxeswhich Fox eventually did.25 A little while later Tucker re-ported to Malandes that Fox had called him "an ass-kissingFederal son, of a bitch."25Malandes took this up with Fox. Fox told Malandes thatTucker,was a liar.Malandes either deliberately or mistakenlyunderstood that Fox was calling Malandes "a liar." Malandesreplied, "You can't talk to me like that, I'm your foreman,and you should show respect for me, at least." Fox answered,"You're not my foreman, Cecil [Almond] is my foreman."Malandes answerd, "I'm your foremanas long' asCecil isout."'In'return Fox replied, "You're a great god and I'll bowdown to you," and stretched his arms out and bowed downtoMalandes.2' Malandes called Carter who asked that Fox32Fox testified that he "shovelled the plastic back into the blcket,.whichwas reused in the machine." Almond testified that he "explained to [Foi]that the powder was valuable, and it was all ruined.any, contaminationat all will cause it to'form blisters on the part" Almond further testifiedthat Fox shoveled the overflow powder into' a barrel and left it, then atAlmond's order one of the boys pulled the barrel around and scrapped it.This factis not an issuein Fox's discharge and need not be resolved." See the fatter part of the last paragraph of subsection 3 of this section" It is conceded by all parties that the primary function of the materialhandler is to get the preform to the machines. Fox admitted on cross-examination that it was part of his"job as a material handler to provide theboxes for the molders."1'Fox testified on cross-examination that he did not go for the boxeswhen first asked to get them by Tucker and Malandes." The Examiner recalls that Malandes testified not to "Federal" but usedthe present participle of a four-letter word also starting with 'f' and nowgenerally accepted.Fox credibly denied that he called Malandes a liar.,Q Did Mr. Malandes accuse you of having called Tommy Tucker ans o.b ?A. That's correct.come,to his office.-Malandes picked up Fox who insisted thathe wanted a witness to the discussion. Carter gave permissionthrough, Malandes, Fox selected his witness and they all wentto Carter's office.,Carter' asked Fox about the events that happened. Foxagain denied that he had called Tucker, an s.o.b. Carter thanasked Fox about calling Malandes a liar. The significant con-versation that occurred after that is not clear. According toCarter, Fox admitted he called'Malandes a liar but did sobecause Fox thought that Malandes had accusedhim of curs-ing Tucker.2S It is found that Fox did not admit that he calledMalandes a liar. The alleged explanation, "he '(Fox) thoughtthat Malandes had accused him of cursing Tucker,",does nothold up. (1) It does not hold call for a "You're a liar" re-sponse. (2) Such' a response is considered unreasonable par-ticularly following, as it does, Fox's'saying Tucker is a liarwhen- Malandes told Fox of Tucker's accusation. (3) Ma-landes'. testimony contained in the, footnote does not helpclarify the alleged conversation in Carter's office. Inanyevent, it appears that Carter gave no weight to the accusationthat Fox called Malandes "a liar."' Carter did not include thataction as a cause for Fox's discharge. Carter ended the meet-ing by stating, "Because of your 'history with us, and becauseyou are a probationary employee, and because you have hadprevious warnings, I am going-to terminate your employ-ment, in keeping with our practice on this type of probation-ary release."29 A security guard escorted Fox out of the build-ing at' one door while Malandes went in another direction.Q What did you say?A I denied it.Q. How did you deny it9 In denying it, did you tell Mr Malandesthat he was a liar?A. No, that's incorrect.Q. Did you say anything about lying?A. I said Tommy was lying, if I remember correctlyQ But you did say something about lying?A That's correct.Malandes is credited as to the remainder of the conversation. Fox did notdeny that he went through the "great god" routine. The impression createdby Fox on the stand is that he would have performed such a gesture An actof the same nature occurred later when Fox shouted that Malandes was a"Fascist" after Fox was' discharged. (See the last'two sentences of this-portion of this Decision.)Fox on cross-examination was asked whetherMalandes had pointed out that he was Fox's foreman. Fox responded asfollows,Q. During this discussion, did Mr Malandes make any statements toyou pointing' out that he was your foreman?A' No, he didn't, not that I recall.Q Well, are you saying you don't remember one way or the other?A I don't believe he did.Q. Do you deny that he said anything to you about being yourforeman that day? 'A.'I can't deny it because I don't recall word for wordQ Okay, fine Did you make any statement to Mr. Malandes to theeffect that Mr Almond was your foreman?A. No, none.These answers show that Fox was equivocating with regard to whether theword foreman was mentioned in this exchange The impression created byMalandes on the stand was of an individual who would be deeply affrontedif his authority or position were challenged or belittled. It is considered thathis recall of, such an incident would be strong." Malandes on this point testified, "so Carter asked-him, `What aboutcalling your foreman a liar?' And [Fox] said at that time he thought I wasaccusing him of calling Tucker that, or calling him that, and Jack [Carter]asked me did I call him anything like that I said, `No'.." The separation noticc,'issued 9 days later, contained approximately thesame language "Failed to make probationary period. Used abusive langugeto fellow employees and received previous written,warniuigs for violation ofcompany rules " Malandes,disagreeing with Carter, supplied what wasmissing from Carter's testimony. He, testified that Carter said, "I'm going toterminateyou for insubordination," etc. FEDERAL PACIFIC ELECTRIC COMPANY615When leaving the plant Fox called Malandes a "Fascist"several times in a loud voice.Conclusions as to Fox's DischargeIt is found on the record as a whole that the preponderanceof the evidence leads to the conclusion that Fox was dis-charged in violation of Section 8(a)(3) of the Act because heengaged in union activities. A finding that Fox had calledMalandes a liar wouldalter thatdetermination.Failing sucha finding, it is clear that no valid cause for discharge wasspecified by Carter. In a plant of this kind the use of abusivelanguage among the employees would not be unusual and,while it might warrant a warning,under normal circum-stances it does -not warrant dismissal. The spilling of thepreform was insufficient cause; otherwise Fox would havebeen discharged when it occurred. The same applies to theviolation of the union-solicitiation rule which was of a mildnature. The failure to make the probationary period wouldnot have been called forth but for Fox's union activities.Respondent's actions prior to October 3 showed they wishedFox to continue as an employee: (1) they actively consideredhim foreman or inspector material; and (2) they offered himspecial privileges to do homework on the job. The strongantiunion attitude of Respondent, the sudden reversal of Re-spondent's attitude toward Fox after the October 3 posting,the proximity in time of the warnings given Fox to the Octo-ber 3 posting, and the' showing that two other union em-ployees were discharged at around this,time, all lead to theconclusion that it was Fox's union activities that were the realcause of his discharge.It is so found.G.Walter Lane1.BackgroundLane had been employed by Respondentas a materialhandler for about 1 year when he was discharged on March5, 1970. The stated reason for his discharge was "refused todo job assigned."When he started Lane was paid $1.60 per hour. When hewas fired he was paid'$1.90 per hour. The difference resultedfrom three increases Lane had received. One was an across-the-board increase, the other two were merit increases. Thefirst merit increase was paid about 1 month after Lane washired. The other about 3 months later. Home, the foremanwho recommended Lane for theincreases, told Lane on thefirst occasion he "was the best material handler he'd everhad." On the second occasion, Lane was offered another job,and Home told him to stay and he would get him anotherraise. Lane stayed and got the raise.Home also told Lane what his duties as a material handlerwere: to get the preform to the molders; to get the molderscontainers (boxes) to keep their manufactured parts in; tokeep their finished parts away from the molds; to keep aproduction record of how much they produced; and to fill upthe automatics. Home showed Lane no written job descrip-tion of the duties of a material handler.About November 1969, Home quit and Malandes becameforeman inhis place. There is no evidence that Malandes thengave any instructions to Lane with regard to the work thatLane was doing or changed his routine.Lane was employed on the first shift which started at 8o'clock. Lane came in at 7:30 in order to get the lines set upfor the molders to start at 8 o'clock. This operation consistedof getting the preform ready and supplying empty containers(boxes) for the manufactured parts. As stated before inade-quate preparation caused production to stop.The material handler generally did no cleanup work. Re-spondent employed a porter for that purpose. Lane worked5 days a week. There were weeks when Respondent neededhelp on Saturdays to clean up. Lane frequently worked onSaturdays and was paid overtime at time and one-half. Usu-ally he and a preform maker were the Saturday workers. Nomolders worked on Saturday. The Saturday work generallywas to clean up new molds when delivered bywashing the oiland grease off them,sweep the plant, and if oil spills existedput Zipzorb on them30 On Saturdays, Lane performed nomaterial handler duties.2.Laneand the union campaignLane early became aware of the union campaign.He signeda union card in September 1969. On February 16, 1970, hesigned the committee sheet as a member of the voluntaryorganizing committee.His name was on the list posted by theRespondent in the plastics department on March 3.He signedup several other employees. On March 3, he commencedwearing a union button.On March 4,in the plant during a.break Lane and Malandes were near each other. Lane waswearing his button." Malandes said to him, "Are you for thatjunk? There's no hope for you."3.Lane is dischargedOn March 5, Lane was a little late in getting the moldsready for the day's work. This was caused by the fact thatsome of the molds had been out of order on the previousshifts.Lane still had to finish supplying the preform to themolds and had to get some more boxes for the molders. It wasabout 8:05 or 8:10.32 Malandes came up to him and told himto put down some Zipzorbon an oil spillnear one of themachines.Lane told Malandes that he had to get the lines.upand get preform and that putting down Zipzorb was notnormally his job." Malandes then told' him to get the preformand Lane finished getting the supplies. During this time, theporter put down the Zipzorb. About a half-hour later, Ma-landes asked Lane if he had put the Zipzorb down. Laneanswered, "No, but it was down." Malandes declared "that'sright, because I had to go get the porter myself to do it" but,even though it was down,itdidn't make any difference; hewas going to give Lane a warning slip. Malandes,wrote up awarning" stating"Employee wouldn't put zip-zorb on flooras I instructed."He asked Lane to sign it.The latter optednot to sign it.30An absorbent powder poured on the oil spill to take away the slipperi-ness of the oil. Used generally as a safety measure." Malandes testified that he never saw Lane wearing a union button; that"if he did he took it off when I got there and put it on when I left " Thequotation weakens the denial. Carter testified that Lane was wearing a unionbutton during the discharge interview Lane is credited.11According to Lane's credited testimony." Lane testified that putting down Zipzorb was normally the porter's jobbut that on two previous occasions he had seen a mechanic and employeewho ran the automatics put down Zipzorb.The mechanic was fixing an oilline that had burst and was required to lay down the Zipzorb to completehis job Theautomatic operator was an individual whose job includes awaiting time when he is sitting idle with no other assignment.Malandestestified that on occasions he has laid down Ztpzorb.This time,even thoughhe considered the oil spill a hazard, he did not put down Zipzorb becausehe "had asked Lane" to do so. This leads to the conclusion that Malandeswas willing to permit an alleged dangerous condition to continue in orderto get something on Lane, to establish that Lane had violated a companyrule.Obviously, though it was Lane's first offense, Malandes was out to gethim and the reason was Lane's union activity.11This was the first warning, oral or written, Lane received 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 45 minutes later Lane was called in, to Carter'soffice. There, Lane told Carter, "Putting down the zipzorb,that's not normally my job." Carter told him it was part ofhis job and read from a book," "a material handler's job isto keep it clean, and neat around the work area." Carter thencalled in Malandes and went over the matter with him. Lanewas asked to sit outside because Carter wished to discuss thecase with Pollock, When Lane was called back Carter toldhim he was "terminated for refusing a job assignment."36Conclusions as to LaneHome never told Lane that it was his duty during hisregular workday period to clean up and put down Zipzorb onoil spills. Lane stated that, the entire time he was employedwith Respondent, he never laid down any Zipzorb or was everasked to. Carter and Malandes both testified that Lane admit-ted he had previously laid down Zipzorb on days other thanSaturday. Their testimony is not credited." On the record asa whole,' it is found that (1) laying down Zipzorb was notconsidered part of the material handler's normal job and (2)prior to this occasion Lane had neither been asked to or hadlaid down any Zipzorb other than on Saturdays.On the record as a whole, it is found that'the preponder-ance of the evidence shows that if it were not for Lane's unionactivities he would not have been discharged for the Zipzorbepisode.38 Respondent seized on this episode as a pretext todischarge Lane. It is so found.Lane, like Fox, was not one of the leaders of union activi-ties.This does not lessen the effect his discharge would haveon prospective or other union members. The lesson obviouslywas: this will happen to you also if you join the union or areactive on its behalf.H. Jeanette Lois Lowder1. IntroductionMrs. Jeanette Lois Lowder was employed as a packer ofwall thermostats in the assembly plant. After working fromApril to August 1968, she was rehired in April 1969. Then,she worked on an hourly basis. Her job was placed onproduction, i.e., incentive pay rate, on February 11, 1970.Lowder continued on production until her discharge onMarch 23, 1970. Respondent's reason for the termination was" ... violation of company rules after repeated written warn-" Malandes called this book the "manuscript of a material handler."Carter referred to it as the "manual of job descriptions." However, neitherthe excerpt nor the book was identified at the hearing or placed in evidence.No evidence was introduced to show that such a job description had beenpreviously given to or read to Lane or any other material handler.All employees are expected to observe these rules. Violation of anyof these Regulations is cause for disciplinary action up to and includingdismissal.sxt9. Insubordination or refusal to work on job assigned.Lane testified he had read the handbook when first hired by the Companybut had no recall regarding it." Malandes testified that he recalled one time when he asked Lane to putdown Zipzorb just after Malandes became foreman, that "It was in themiddle of the week, around Wednesday." Such specific recall of what wasan inconsequential item when it occurred is considered highly improbableand, in keeping with Malandes' general unreliability, is not credited.38Respondent placed in evidence six separation notices showing thatemployees had been separated because they had "Refused to do job as-signed " No weight is given to these notices. All occurred prior to the unioncampaign. The events leading to each notice are not shown.ings." The General Counsel erroneously asserts she was dis-charged for her union activities.2.The 1969 Christmas floatIn November 1969, the employees in the thermostat de-partment elected Teresa Burdette, a Negro, to represent thedepartment and ride on the Company's Christmas float.Lowder told Hartsell, Palmer, and Trull, three of the,girlswho voted for Burdette, that they were "nigger lovers." Trullcomplained to her supervisor Bill Privette. Privette spoke toLowder and told her "that this kind of talk would causedisruption in the department, and not to be doing this." Nowritten warning was issued.About a month later on December 23, Privette, held ameeting of all the employees in the department, Lowder at-tended. He told the employees that the department was hav-ing a problem about gossip and the spreading of rumors in thedepartment and that it was getting out of hand and employeeswere spending more time talking than working. Further, hetold them that if the rumors and gossip continued he wouldgive written warnings to those involved. The meeting brokeup. Privette then went to each employee, Lowder included,and repeated the same warnings individually.3.Lowder's first written warningOn January 7, 1970, Lowder received her first writtenwarning for carrying rumors about certain employees notdoing their work. Lowder admitted that she had passed therumor on, but she said that it had originated with Trull,"Lowder signed the warning, which was also signed by Pri-vette and Floyd Culp, the latter's superior.40 At this time, allthe employees in the department were informed that theywere not supposed to be talking to each other whole "onproduction."4.Lowder's second written warningOn March 3, 1970, another written warning was issued toLowder by Privette and Culp. This one she refused to sign.The events preceding this warning occurred as follows: OnMarch 2, 1970, Grigg, an industrial engineer for Respondent,was at Lowder's station discussing a mechanical problemthen existing on her job. During the conversation Lowdertold Grigg" that Privette didn't "know what he's doing outhere." Further, Lowder told Grigg that a fellow employee,Kay Thompson, was cheating on her job41 and that Privetteknew about it. Grigg reported these statements to Culp. Culptold Grigg he would check into it. A little later the 'samemorning, Thompson and Privette appeared in Culp's office.Thompson was in tears. She complained that Lowder hadbeen making obscene gestures in her direction and "hadcalled her a tramp and a whore on several occasions." Culpdecided to take the whole matter up with Jack Carter,manager of industrial relations.In Carter's office in the presence of Carter, Privette, andCulp, the cheating story, was repeated. Thompson also re-peated her story that Lowder had stated on several occasionsthat Privette was incompetent in running his department,that he "didn't have sense enought to run his damned job."At Carter's request Culp checked,the records. He reported toCarter that Lowder's charge about Thompson's cheating wascompletely unsupported." Trull was also given a written warning.40His title was general foreman, instruments31A fully credited witness.11Thompson counted or calibrated thermostats Lowder stated she hadturned in a count of 500 when she had actually counted 90. FEDERAL PACIFIC ELECTRIC COMPANY617On the morning of March 3, Lowder was called into Car-ter's office. The matter was discussed with her by Carter,Privette, and Culp. Lowder denied making the statementabout Prlvette or interfering with Thompson's personal life.When asked what she did say concerning these two, sheresponded, "You know so much, you tell me." Lowder ad-mitted, however, that she had made the statement aboutcheating but asserted she had only repeated what anotheremployee had told her.43 Carter told Lowder that Thomp-son's work record had been checked and had proved herinnocent of any cheating. He then told Lowder that a writtenwarning would issue which would be "her final warning, andthat any further violation of company rules would have disci-plinary action up to and including dismissal." Culp wrote upthe warning which provided "Mrs. Lowder was informed byJ.Carter that any further complaint about her from fellowworkers could result in disciplinary action up to and includ-ing dismissal." Lowder read the warning but refused to signit.5.Lowder's third written warningOn March 6, 1970, another written warning was issued toLowder by Privette which she also refused to sign. On thisday, Lowder was away from her work station at the workstation of another employee named Palmer. Lowder was ask-ing Palmer for information about the nature of her work andhow it was done.44 Both these employees were on incentivepay; i.e., on production. Privette went over and asked Lowderwhat she was doing there. He told her she shouldn't leave herwork station to talk and conduct personal business. Lowderreplied "You can't stop me. You can't tell me where to stay.I can go anywhere I want to go." Privette told her he was herforeman, that she was being insubordinate, and to return toher work station. Culp was out at the time, so Privette re-ported the incident to Carter. Carter told Privette to bringLowder to his office. There, Lowder told Carter she had notbeen insubordinate and had been with Palmer on companybusiness. Carter agreed with Privette and told her this was thesecond time this week she had been to see him, that she wasstill creating problems, that she had already received verbaland written warnings, and that this would be her final writtenwarning and if there were any more complaints about her hewould have to terminate her.6.Lowder's terminationOn or about March 19, 1970, a group of the female em-ployees in the assembly department got together and decidedthey wished to speak to Carter about the situation in thethermostat department 4' More particularly they wished to43This employee had left Respondent's employ on February 22, 1970.04According to Palmer's credited testimony. Lower asserted she was atPalmer's station to determine if there were "any more thermostats ready topack " On the record as a whole Lowder is not credited.4'These individuals were Willie Hunnicutt, Hattie Burris Brown, LindaHenry, Rudy Eudy, Betty Hertsell, Gerry Palmer, and Kay Thompson Therecord does not show the position of Brown or Palmer with regard to theUnion. The other five admitted they were opposed to the Union All seventestified they went to Carter's office voluntarily and had not been requestedto do so by any company official or supervisor Hunnicutt told some of theothers she "was just about fed up and I was going to talk to Mr. Carter andget things straightened out up there." Henry testified that Kay Thompsonwas "going to the office and say that if there was anything that I wantedto, talk to Mr. Carter about that now was the time " Eudy testified thatshe told "some of the girlsif they ever went. . . I'd be willing to gobecause I was being fed up. I didn't want to go by myself and some ofthem said they were going, so I went, too." On cross Eudy modified this tosay Thompson "said some of the ladies were goingabout the trouble andif I wanted to go I could. And I went." Hartsell testified she "lust got tiredcomplain about the difficulty of working because of the rumorspreading and gossiping in the department done by Lowderthat had continued through the month of March. As a result,the seven individually got permission from Privette to clockout and report to Carter. Carter spoke to.each separately andeach left a signed statement with him.46 Carter testified thatas to each one of them the "substance of their conversationwith me was that they were having a problem with JeanetteLowder in the department,gossiping,passing rumors andharassing them in certain ways.... "47 Later on MondayCarter reviewed the seven employees' statements with Culpand Privette. He told them that something had to be doneabout the problem that "we are spending time trying to solve,and we are not doing anything about it." They decided tospeak to Lowderagain.When she came up, Carter read partsof the statements to her but did not show them to her. Lowdertold Carter that she was being framed, "that Bill Privette andKay Thompson had gathered these people up [as] part of aconspiracy.... " Carter then asked Culp to take Lowder outto a conference room while he checked her charge. In theirabsence, Carter pressed Privette about Lowder's charge andconvinced himself that Privettg was not involved. He recalledCulp and Lowder' and told he ,that she was "still beingdisrespectful to her supervisor." Then he released her fromemployment with Respondent because she had had verbal,written, and final warnings.7.Lowder's union activitiesLowder signed a union card on February 10, 1970, andturned it in to the Union. During February she attendedseveral union meetings. In the latter part of February sheprocured signatures on union cards from 8 to 10 employees(neighbors) after working hours and in their homes. Thesecards she turned over to another employee who in turn gavethem to the Union." About the last week in February shestarted wearing a union button at work and continued to doso until her discharge. She signed the union committee sheetsas a voluntary organizer and her named appeared on the listposted by Respondent on the bulletin board of the assemblyplant. Privette was aware that she was wearing the button andspoke to her about having signed a union card. There is noquestion that Respondent was aware that Lowder was aunion member.of hearing all that gossip.. about Kay" so she said "I'm going to go" andshe did Palmer testified the previous day she "had told Kay that somethingneeded to be done, that we couldn't go on working with all this commotiongoing on all the time. SoIsaid,If you'llmake an appointment withMr.Carter ... I'll go along and tell about all this disturbance that's going on.. just let me know . " Thompson testified that "this thing had beenbuilding up for some time and the day before several of the girls had saidthey were tired, too, and they would go ... and complain ... and the ideastruck me that that was the time ... and I couldn't take any more "d4Becauseof the lateness of the hour on March 20, Carter finished withthe interviewing on Monday, March 23"rSome of the major items of gossip attributed to Lowder referred to (1)Brown and her "boss man" holding hands and "stuff like that"; (2) theallegedparking lot infidelity of Thompson, linking Thompson's name withPrivette's, calling Thompson a whore, and making obscene gestures at her,calling Thompson' husband at his place of business,, and generally pokingfun at Thompson, (3) the fact that Palmer was an alcoholic, and (4) herdislike for Privette as shown by various vulgarstatementsshe made inreferring to him and her statements regarding his inability to run the depart-ment. The seven employees mentioned items of gossip, some duplicatingothers.No all the items are listed above."aThe record does not disclose that Respondent was aware that Lowderhad procured the additional 8 or 10 signatures. Privette did admit that inMarch 1970 Lowder told him she had "signed up everybody in your depart-ment " 618DECISIONS OF-NATIONAL LABOR RELATIONS BOARD8.Lowder's discharge was notillegalThe General Counsel contends that (1) Respondent was"partially motivated by an illegal purpose"in itsdischarge ofLowder and (2) thatRespondentfabricated the entire set ofcircumstances commencingwith thewarningof March 3using the warningof January 7 (given before any union ac-tivity started) as the keystone of the fabrication to giveverisimilitudeto the whole "game plan" for removingLowder,a known unionadherent.Respondent contendsLowder was discharged for cause. On the record as a whole,the preponderance of the evidence leads to the conclusionthat Respondent legally discharged Lowder. It is so found.In itsbrief the General Counsel states he believes theLowder warnings of March 3 and March 6 were pretextualbut does not show thebasisfor his belief. As shown hereafter,it isconcluded the twowarningswere valid As to the March23 dismissal, the General Counsel's brief states "the mannerin which the aggregation of women was assembled to go toCarter's office ... their hostility as witnesses, and their tes-timony that- they wereantiunion"' .... shows clearly that Re-spondent developed the idea presented by Mrs. Lowder'sJanuary 7, 1970, warning into ,a scheme for removing anotherunion adherent from the plant." Again, though listing theseitems,the General Counsel does not deal with them in depth.In disagreementwith the General Counsel's conclusory state-ment, it is found that the actions of Respondent on March 20and 23, though not entirely free from suspicion, show thatLowder's discharge was legal,The warning issued to Lowder on March 3, 1970, waswarranted by her actions. Nothing in the record, shows, nordoes the General Counsel specify, in what manner it waspretextual. Lowder admitted that she passed along the rumorthat Thompson had cheated. Grigg, a fully credited witness,to whom she had made the cheating statement, testified thatLowder had also talked to him about Privette's incompe-tency. This was one of the factors that Kay Thompson re-ported to Culp later the same morning when she complainedabout Lowder,. Lowder's denialthat she did not make thedemeaning statementsabout Privette is not credited.Similarly, the record is convincing that the warning issuedto Lowderon March 6 was also warranted. Lowder admittedshe was away from,her duty station talking to Palmer" butdenied that she was away from her station on personal busi-ness.Her denial is not credited." Admittedly, both employeeswere on production. Lowder admitted that she told Privette"You can't stop me, you can't tell me where to stay. I can goanywhere I want to go." By being away from her station andtalking about personal matters while on production, Lowderwas in violation of the company rules and merited a warning.The` matter was immediately discussed in Carter's office andhe issueda final warningto her. The written warning issuedimmediately thereafter. As with warning number 2, nothingin the record indicates, nor does the General Counsel specify,how warning 3 was pretextual.11An analysis of the testimony of five of the seven employeeswho complained to Carter on March 20 and 23 gives rise tothe suspicion that,the complaint may have been the result ofan organizedeffort.Certainexpressionsoccur in the tes-timony of each employee that are identical in wording. This04As statedin fn 45, five of thewitnesses were opposedto the Union90Palmer was one of the seven employeeswho went to Carter on March20. She is notone of those who is shownas in favorof the Union" Palmer testifiedthat Lowder wasnot talking business.Lowder wasunclearin her testimony.She confused the events leading totheMarch 3and the March 6 warnings." The fact thatthe warnings were issuedduring theunion campaign hasbeen considered.consistency and identity may be coincidental" or they may bethe result of a "frame-up." If it was a coincidence, the wit-nesseswere describing to Carter theactions of Lowder as theyoccurred before they went to his office. The language then isnot attributable to Respondent. If it was a "frame-up" thereisno showing that Respondent was the perpetrator. Therecord shows that Thompson spoke to the women before theywent up to Carter. Lowder testified that she was being framedby Privette and Thompson and stated as much to Carter atthe time of her discharges" Lowder did not accuse Respond-ent of framing her.Thompson and Privette were the butt of much of Lowder'scomments. They were aware of her remarks. If a conspiracyhad been cooked, it would appear, reasonable for either orboth to be the chefs. The assertion by General Counsel thatthe "frame-up" was attributable to Respondent does not re-ceive support from the record except by inference that Re-spondent induced Thompson or Privette or both to, start theball rolling. There is insufficient evidence in the record tosupport such an inference, and the General Counsel does notspecify the facts that do support it."It is well established that an employer has the, right todischarge an employee for cause but not forunionor,con-certed activities. The record on the whole shows that Lowderhad for about 4 months indulged in actions that could, leadto her discharge, actions about which she had,received asuccession of warnings. Lowder's discharge on March 23occurred because Respondent reasonably believed that shehad continued in her improper behavior subsequent to herlast warning and that this behavior was having an undesirableeffect on her fellow employees. Though she was a knownunion adherent, and was personally subject to threats con-cerning her union activities, there has been insufficient show-ing that, the discharge was in any way attributable to herunion affiliation or actions on its behalf. Accordingly, it isfound that Respondent's discharge of Lowder was not viola-tive of Section 8(a)(3) of the Act.IV. THE EFFECT UPON COMMERCE OFRESPONDENT'S UNFAIR LABOR PRACTICESThe activities of Respondent set forth in section III, above,occurring in connection with the operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labordisputes burdening and obstructingcommerce and the free flow of commerce."Hunnicutt-"and [Lowder]was conthnuously staring at us and I couldn'tdo my work."Brown."And then [Lowder]was staring at me.... And if I got out ofher sight,she'd get up on her toes where she could see me and stare at melike I was going to do something she was going to miss."Eudy:"Well, you'd sit there working and she'd stare at you.Well, shewas always staring at you, and you feel somebody staring at you "Hartsell.,"Well, the gossip that upset me so bad was about Kay ... andshe was upsetting everybody by her staring .. "Palmer.-"Well, I wasjust tired and fed up with it And another thing, Icouldn't work with somebody staring at me Everytime I'd look up, Jeanettewould be staring at me."Lowder testified she saw Pnvette and Thompson"going around talkingto some girls.in our department and they they went over into two otherdepartments and talked to them. And Kay made several trips into the otherdepartments talking to these girls." On cross Lowder further testified that"Kay Thompson and Bill Privette had set the thing up....Because l hadsaw Kay and Bill go talk to them several times the day I went to the office "" This situation is parallel to that of the proof of company knowledgeIt is well established that the General Counsel has the burden of provingknowledge beyond mere suspicion or surmiseMook Weiss Meat PackingCompany,160 NLRB 546,549,Kayser-Roth Hosiery Co, Inc,166 NLRB372 FEDERAL PACIFIC ELECTRIC COMPANY619V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, it is recommended that it cease and desisttherefrom and take such affirmative action as appears neces-sary and appropriate to effectuate the policies of the Act.Having found that Respondent's violations include dis-criminatory discharges, and since it is considered that thereexists a danger of commission of other unfair labor practices,it is recommended that Respondent be ordered to cease anddesist from infringing in any other manner upon rights guar-anteed by Section 7 of the Act.Having found that Respondent discriminatorily dis-charged Walter Lane and Richard T. Fox, it will be recom-mended that Respondent offer each of the dischargees a fulland immediate reinstatement to his former position or, if thatjob no longer exists, to a substantially equivalent position ofemployment, without prejudice to his seniority and otherprivileges and that each be made whole for any loss of pay hemay have suffered as a result of Respondent's unlawful con-duct. Backpay shall be computed in the manner set forth inF.W. Woolworth Company,90 NLRB 289, with interestadded thereto in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record herein, I make the following:CONCLUSIONS OF LAW1.Federal Pacific Electric Company is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Workers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By engaging in the acts found and described above,Respondent has unlawfully threatened employees about theirunion activities and has created among its employees an im-pression that Respondent has had the employees' union ac-tivities under surveillance, all in violation of Section 8(a)(1)of the Act.4.By threatening employees with discharge and otherwiseinterfering, restraining, and coercing its employees in theexercise of their rights guaranteed by Section 7 of the Act, asfound above, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.5.By discharging Walter Lane and Richard T. Fox fortheir union activities, as found above, Respondent has dis-criminated in regard to the hire and tenure of employment ofthe said and other employees thereby discouraging member-ship in or activities on behalf of a labor organization, therebyengaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.6. The aforesaid conduct constitutes unfair labor practicesaffecting commerce within the meaning of the Act.Upon the foregoing findings of fact and conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:5656 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and Recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.ORDERFederal Pacific Electric Company, Albermarle, NorthCarolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership of any of their employees inInternational Brotherhood of Electric Workers, AFL-CIO,or any other labor organization, by discharging or in anyother manner discriminating against any employees in regardto hire, tenure of employment, or any other term or conditionof employment because of their union or other protectedconcerted activity.(b)Creating the impression that it has the employees'union activities under surveillance, or threatening employeeswith discharge because of their activities on behalf of Interna-tional Brotherhood of Electrical Workers, AFL-CIO, or anyother labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organ-ization, to form, join, or assist any labor organization, tobargain collectively with representatives of their own choos-ing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all such activity.2.Take the following affirmative action which will effectu-ate the policies of the Act:(a)Offer to Walter Lane and Richard T. Fox immediateand full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, andmake them whole in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due to Walter Lane and Rich-ard T. Fox under the terms of this recommended Order.(d) Post at its plant in Albemarle, North Carolina, includ-ing its plastics plant and assembly plant, copies of the at-tached notice marked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 11, afterbeing duly signed by the Company's representative, shall beposted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region 11, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith."5'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 11, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith " 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED thatthe complaint hereinbe dismissedinsofar as it alleges any unlawfulconduct otherthan that found above.